Citation Nr: 0920779	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-41 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right foot 
disability, described as hammertoe, flat foot and plantar 
fasciitis.  

2.  Entitlement to service connection for left foot 
disability, described as hammertoe, flat foot, plantar 
fasciitis and hallux valgus.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression. 

4.  Entitlement to service connection for bilateral foot 
peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran testified at an RO 
personal hearing in June 2006.  The hearing transcript has 
been associated with the claims file.  In August 2006, the 
Veteran submitted revisions to his hearing testimony, which 
have been incorporated into the record and considered by the 
Board.  The Board previously remanded these issues in April 
2008.

Although the RO addressed the issue of service connection for 
diabetes mellitus, type II, in an August 2008 supplemental 
statement of the case, this issue is no longer in appellate 
status because it was dismissed by the Board in the April 
2008 decision.  

This bilateral foot peripheral neuropathy issue is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.




FINDINGS OF FACT

1.  Right foot disability, described as hammertoe, flat foot 
and plantar fasciitis, is causally related to the Veteran's 
active duty service.

2.  Left foot disability, described as hammertoe, flat foot, 
plantar fasciitis and hallux valgus, is causally related to 
the Veteran's active duty service.

3.  Depressive disorder with dysthymia is proximately due to 
the Veteran's bilateral foot disabilities.  


CONCLUSIONS OF LAW

1.  Right foot disability, described as hammertoe, flat foot 
and plantar fasciitis, was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Left foot disability, described as hammertoe, flat foot, 
plantar fasciitis and hallux valgus, was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Depressive disorder with dysthymia was incurred during 
the Veteran's active duty service, as secondary to bilateral 
foot disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the 
issues of entitlement to service connection for right and 
left foot disabilities as well as an acquired psychiatric 
disability, the satisfaction of VCAA requirements is rendered 
moot. 

With respect to the remaining issue on appeal, the record 
shows that in May 2004 and August 2004 VCAA letters, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
peripheral neuropathy.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in May and August 2004, which was prior 
to the January 2005 rating decision, that denied service 
connection for peripheral neuropathy.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

The Veteran and his representative have not alleged any 
prejudice as a result of and untimely or deficient VCAA 
notification, nor has any been shown.  See Shinseki v. 
Sanders, --- S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, private treatment records and a VA examination 
report.  The Veteran was afforded VA examinations in November 
2004 and July 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).   The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of service connection for bilateral foot 
peripheral neuropathy and for psychiatric disability.  
Further development regarding the bilateral foot peripheral 
neuropathy issue is discussed in the remand section of this 
decision.    

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

Bilateral Foot Disabilities

The Veteran is seeking entitlement to service connection for 
right and left foot disabilities.  Essentially, the Veteran 
is claiming that his current foot disabilities are due to 
having to wear boots that were too small while in service.  
Service treatment records do show problems with and the 
removal of both great toenails.  Initially, the March 1974 
entrance service examination showed that the Veteran had an 
infection of both great toenails and was disqualified from 
service until healed.  The examination report showed that the 
infection was healed 10 days later and he was qualified for 
service.  The feet were evaluated as clinically normal at 
that time.  June and July 1974 treatment records noted that 
the Veteran had feet trouble and specifically found an 
infected ingrown right great toenail.  A September 1974 
treatment record indicated that the Veteran had an ingrown 
left great toenail for three months.  Another September 1974 
treatment record again showed that the Veteran complained of 
an ingrown right great toenail.  Further there is a notation 
indicating that the Veteran should get larger boots to reduce 
irritation of toes and that his boots were also falling 
apart.  A November 1974 record showed that the Veteran was 
put on physical profile due to partial removal of right big 
toenail.  An October 1974 service examination prior to 
discharge found no foot abnormalities.  In a subsequent 
statement in November 1974, the Veteran indicated that there 
had been no change in his medical condition since the 
examination.  

The first post service medical evidence of record is an 
August 1995 general VA examination for the Veteran's 
nonservice-connected pension claim.  The Veteran's gait was 
normal.  On physical examination, his feet were negative. 

VA treatment records from December 1999 to August 2008 have 
been reviewed and associated with the claims file.  VA 
treatment records showed that the Veteran reported that his 
painful feet were due to the military because he was given 
the wrong-sized boots.  The records also showed a diagnosis 
of chronic foot pain.  An August 2003 x-ray of the right foot 
showed healed fracture 5th metatarsal, flexion position at 
DIP joint of the toes, calcaneal plantar spur, otherwise 
negative.  The left foot x-ray showed flexion position at DIP 
joint level of toes, calcaneal plantar spur, otherwise 
negative.  A March 2004 record showed a long history of 
hammer toes and later development of flat feet.  
Significantly, after reviewing the Veteran's service record, 
an August 2005 VA treatment record indicated that the 
Veteran's deformity of the toes was most likely than not 
caused by unfit shoes in service.  
  
The Veteran was afforded a VA examination in November 2004.  
The examiner diagnosed the Veteran with bilateral hammertoe 
deformity, hallux valgus of the left great toe, and bilateral 
flat feet, plantar fasciitis.  However, it does not appear 
that the examiner reviewed the claims file, and, importantly, 
he did not provide an opinion as to whether any of the 
Veteran's foot disabilities manifested in service.  

Importantly, a January 2008 private medical report diagnosed 
the Veteran with bilateral limb pain, hallux valgus, 
hammertoe and talipes calcaneovalgus.  The examiner noted 
that he reviewed some of the Veteran's service treatment 
records and discussed with the Veteran how improper fitted 
shoe gear could cause long term problems in that they inhibit 
natural expansion of the foot during activities, which could 
cause a decrease in blood flow to the feet and nerve 
impingement.  He also indicated that most of the Veteran's 
medical conditions could be related to his military stent.  

In statements of record as well as his June 2006 RO hearing 
testimony, the Veteran consistently indicated that his feet 
were injured during service due to wearing too small boots.  
He also reported that his feet have continued to hurt since 
service.    

In support of his claim, the Veteran also submitted a March 
2003 statement from his mother who stated that the Veteran 
had problems with his feet every since he got boots that were 
the wrong size in service.  She indicated that after the 
military, his feet hurt so bad that he would cry.  

On remand, the Veteran was afforded another VA examination in 
July 2008.  After examining the Veteran and reviewing the 
claims file, the diagnosis was severe, sensory and motor 
peripheral neuropathy, both lower extremities, bilateral pes 
planus, reversible hammering of 2nd toe, bilateral foot, and 
degenerative joint disease of ankles.  The examiner noted 
that the Veteran was diagnosed with diabetes mellitus in 
2004.  He also observed a 2003 treatment record that 
indicated intemperate alcohol abuse, but quit three years 
ago.  In his opinion, the Veteran's complaints of tingling of 
the lower legs and feet were diffuse of both legs and feet 
and not localized.  Nerve damage from small boots would have 
been distal to the boot pressure and localized to one nerve 
and would not cause neuropathy of the legs.  Advanced 
peripheral neuropathy was well known to cause feet 
deformities.  In conclusion, the Veteran's peripheral 
neuropathy of both lower extremities affecting bilateral foot 
deformities and bilateral ankle were not caused by military 
service but to as likely as not the Veteran's past history of 
intemperate ethanol abuse with cirrhosis of the liver 
aggravated later on by diabetes mellitus.  

Therefore, the Board is faced with a conflicting record as to 
whether the Veteran's current feet disabilities are related 
to service.  In support of the Veteran's claim are the August 
2005 VA treatment record and the January 2008 private 
opinion.  The August 2005 VA treatment record opined that 
deformity of the toes was most likely caused by unfit shoes 
in service.  Further, the January 2008 private opinion 
observed that unfit shoes could cause long term problems and 
the Veteran's foot disabilities could be related to his time 
in the military.  Moreover, the Veteran has consistently 
reported that his bilateral foot pain started in service and 
has been ongoing since service and the Veteran's mother also 
reported noticing the ongoing bilateral foot pain since that 
time.  Importantly, there is documentation of foot problems 
in service as well as a notation that the Veteran's boots did 
not fit and were worn out.  However, against the Veteran's 
claim is the July 2008 VA examination report with opinion by 
a VA medical doctor who indicated that the Veteran's 
peripheral neuropathy, which is discussed in more detail 
below, was due to alcohol abuse and, in turn, caused the 
Veteran's feet deformities.  However, he appears to base this 
opinion solely on the Veteran's description of symptoms 
because the medical evidence of record does not show that the 
Veteran was diagnosed with peripheral neuropathy prior to his 
feet deformities.    

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  The 
most recent VA examiner indicated that the claims file was 
reviewed and the VA treatment record as well as private 
medical doctor also indicated that service treatment records 
were reviewed.  Nevertheless, the conclusions reached by the 
examiners are different.  After balancing these medical 
opinions, the Board must conclude that there is essentially a 
state of equipoise as to the medical conclusions to be drawn.  
In such situations, a decision favorable to the appellant is 
mandated by 38 U.S.C.A. § 5107(b).  Thus, service connection 
is warranted for right foot disability, described as 
hammertoe, flat foot and plantar fasciitis, and left foot 
disability, described as hammertoe, flat foot, plantar 
fasciitis and hallux valgus.  

Acquired Psychiatric Disability

The Veteran is also claiming service connection for an 
acquired psychiatric disability.  Specifically, the Veteran 
is claiming that his depression is secondary to his foot 
problems.  Service treatment records are silent with respect 
to any findings of an acquired psychiatric disability.  In 
fact, an October 1974 record showed that the Veteran was 
psychiatrically cleared.  The October 1974 discharge 
examination evaluated the Veteran as psychiatrically normal.  
The subsequent November 1974 statement again indicated no 
change in his medical condition.  

The August 1995 VA examination stated that with respect to 
psychiatric, there appeared to be significant symptom 
magnification based on comparison of history and physical.  
However, a diagnosis of a psychiatric disability was not 
given

A private September 2003 medical report indicated that the 
Veteran had dysthymia, late onset; major depression, 
recurrent, in partial remission; and alcohol dependence, in 
early remission.  The examiner appeared to indicate that the 
events around the issues with the Veteran's boots in service 
were at least a major determinant in subsequent events.  

The Veteran was afforded a VA examination in November 2004.  
The Veteran reported depression that was secondary to chronic 
foot pain caused by having to wear too small boots.  After 
reviewing the Veteran's records and claims file, the examiner 
diagnosed the Veteran with malingering and a personality 
disorder, not otherwise specified.  

Nevertheless, another private examination report that same 
month gave a diagnosis of major depression without psychotic 
features and indicated that it does appear to be a cause of 
relationship between depression, diabetes and the issues 
concerning his feet and improper fitting shoes in the 
military.  The examiner further indicated that he felt there 
was a strong correlation between the Veteran's physical and 
emotional issues and his subsequent medical problems.  

VA treatment records continued to show a diagnosis of 
depressive disorder.  Although the Veteran continued to 
report that his depression was due to his painful feet, the 
records do not provide an etiological opinion.  

The Veteran's statements and hearing testimony also asserted 
that his depression was due to his painful feet caused by 
wrong-sized boots in service.  Further, the March 2003 
statement from his mother also indicated that the Veteran was 
very depressed when he got out of the military because of 
pain.  

On remand, the Veteran was afforded a VA psychiatric 
examination in July 2008.  After examining the Veteran and 
reviewing the claims file, the diagnosis was dysthymic 
disorder.  The examiner found that based on the Veteran's 
history of depression starting when he began to have problems 
with his feet, it appeared that it was at least as likely as 
not that the Veteran's acquired psychiatric disability was 
causally related to service.  The examiner also found that 
the Veteran's acquired psychiatric disability was at least as 
likely as not proximally due to and aggravated by his 
bilateral foot disability because he has been unable to keep 
a job and do certain activities due to problems with his 
feet.  

Initially, although the July 2008 VA examiner appears to 
relate the Veteran's acquired psychiatric disability directly 
to service, as the examiner's rational for this opinion 
appears to be based on the Veteran's feet problems in 
service, which is the bases for the secondary claim, and 
since there is no objective medical evidence of an acquired 
psychiatric disability in service, the Board finds that 
service connection for an acquired psychiatric disability is 
not warranted as directly related to service.  

However, the Board finds that service connection for 
depressive disorder with  dysthymia is warranted as secondary 
to the Veteran's now service-connected bilateral feet 
disabilities.  Although the November 2004 VA examination 
diagnosed the Veteran with malingering and a personality 
disorder, the remaining medical evidence of record clearly 
diagnosis the Veteran with an acquired psychiatric 
disability.  Moreover, two private opinions and the most 
recent VA examination relate the Veteran's current 
psychiatric disabilities to his feet problems caused by ill-
fitting shoes in service.  There is no other competent 
medical evidence of record to refute these opinions.  
Accordingly, based on these opinions as well as resolving all 
benefit of the doubt in favor of the Veteran, the Board finds 
that service connection is warranted on a secondary basis for 
depressive disorder with dysthymia.  See 38 U.S.C.A. 
§ 5107(b).
  



ORDER

Service connection is warranted for right foot disability, 
described as hammertoe, flat foot and plantar fasciitis, for 
left foot disability, described as hammertoe, flat foot, 
plantar fasciitis and hallux valgus, and for depressive 
disorder with dysthymia.  The appeal is granted to this 
extent.  


REMAND

In view of the above grant of service connection for 
bilateral foot disabilities as described, the Board believes 
additional development is necessary with regard to the 
peripheral neuropathy issue.  The question of possible 
secondary service connection, including by aggravation, must 
now be considered and medical evidence addressing this 
possibility should be developed to allow for informed 
appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With regard to the peripheral 
neuropathy issue, the RO should furnish 
the Veteran proper VCAA notice as to a 
secondary theory of service connection. 

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
bilateral foot peripheral neuropathy.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should respond to the following:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that any peripheral neuropathy of the 
legs/feet is causally related to the now 
service-connected bilateral foot 
disabilities?

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that any peripheral neuropathy of the 
legs/feet has been aggravated by the now 
service-connected bilateral foot 
disabilities?

A rationale for all opinions should be 
furnished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for bilateral foot peripheral 
neuropathy either on a direct or a 
secondary (including by aggravation) 
basis.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


